UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,

                                                           19-CR-206
                                                           USCA: Enter USCA #
             -v-
                                                           CLERK’S CERTIFICATION
                                                           DOCUMENTS/RECORDS
                                                           SENT
SHELBY GARIGEN,
                Defendant.
___________________________________


        I, MARY C. LOEWENGUTH, Clerk of the U.S. District Court for the Western
District of New York, DO HEREBY CERTIFY that the foregoing docket entries, with the
exception of any documents listed below, are maintained electronically on the court's
CM/ECF system and constitute the Record on Appeal in the above entitled action.

     Pursuant to the request of the United States Court of Appeals, the original
document(s)/record(s) below are being sent via US Mail or Fed Ex? on Date Mailed.

             Docket # All Documents Electronically Filed.




                                                     MARY C. LOEWENGUTH
                                                     Clerk of Court
                                                     United States District Court


                                                     By: s/ Suzanne
                                                     Deputy Clerk




DATED:       March 10, 2021
